                    IN THE UNITED STATES DISTRICT COURT                            j.H 011
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION                    ,              PH 2= 38
UNITED STATES OF AMERICA
                                                 CR 419-080               SG. Ub
     V.



LEVI JOSEPH OURY


                                         ORDER


     Based upon the application of the Government, and for good cause shown therein, it is

hereby ORDERED:

     That the above-styled indictment, and all process issued thereunder, be unsealed.

     So ORDERED thisZJ^/^day of May 2019.

                                          HON. CHRISTOPHER L. RAY
                                          UNITED STATES MAGISTRATE JlDDGE
                                          SOUTHERN DISTRICT OF GEORGIA
